Citation Nr: 9920362	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, to include restoration of a 20 percent evaluation, for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from December 1945 to June 1963.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

As will be discussed below, the Board believes that a second 
issue, whether the reduction in rating from 20 percent to 10 
percent for bilateral hearing loss was proper, is inferred 
from the evidence of record.

The issue of an increased rating for bilateral hearing loss 
will be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to the reduction, effective February 1, 1999, the 
veteran's 20 percent evaluation for bilateral hearing loss 
had been in effect for more than 5 years. 

3.  The provisions of 38 C.F.R. § 3.344 were not applied by 
the RO, as required, in determining whether the veteran's 20 
percent evaluation for bilateral hearing loss should have 
been reduced.  


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.344 (1998); Brown v. Brown, 5 Vet.App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

In a May 1970 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation from May 21, 1969.  

On VA audiological evaluation in December 1990, puretone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
55
45
LEFT
N/A
10
55
50
45

Speech recognition was 68 percent in the right ear and 54 
percent in the left ear.  The diagnosis was moderate mid to 
high frequency sensorineural hearing loss in each ear.  

In February 1991, the rating for bilateral hearing loss was 
increased to 20 percent from October 31, 1990.  

In October 1996, the veteran filed a claim for an increased 
rating for bilateral hearing loss.  

On VA audiological evaluation in August 1996, puretone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
50
45
LEFT
10
25
60
50
55

Speech recognition was 76 percent in the right ear and 84 
percent in the left ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  

On VA audiological evaluation in November 1996, puretone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
45
50
40
LEFT
0
15
60
55
60

Speech recognition was 70 percent in the right ear and 64 
percent in the left ear.  The diagnosis was mild to moderate 
sensorineural hearing loss in the mid to high frequencies in 
the right ear and a mild to moderately severe sensorineural 
hearing loss in the mid to high frequencies in the left ear.  

In a December 1996 rating decision, the RO confirmed and 
continued the 20 percent rating for bilateral hearing loss.  
In March 1997, the RO received the veteran's notice of 
disagreement.  A statement of the case was issued in June 
1997 and the following month, the veteran perfected the 
appeal.  

In September 1998, the veteran testified before a hearing 
officer sitting at the RO.  See September 1998 hearing 
transcript.  

The veteran was afforded a VA audiological examination in 
September 1998.  At that time, he reported hearing difficulty 
in both ears for which he had been using hearing aids for 
over three years.  Puretone averages for the 1,000 Hz to 
4,000 Hz range were recorded as 45 decibels for the right ear 
and 48 decibels for the left ear.  Speech discrimination was 
84 percent in each ear.  The diagnosis was bilateral mild to 
moderate high frequency sensorineural hearing loss.  

Based on the above, the RO, in a November 1998 hearing 
officer's decision, denied a rating in excess of 20 percent 
for bilateral hearing loss.  The RO instead determined that 
the evaluation should be reduced to 10 percent from February 
1, 1999.  

Given the RO's actions, the Board finds that there is an 
inferred issue of whether the reduction in rating from 20 
percent to 10 percent for bilateral hearing loss was proper.  
This issue has been reasonably raised as part of the current 
appeal, in light of the fact that the claim for an increased 
rating in excess of 20 percent was placed in appellate status 
and perfected for appeal, prior to the rating reduction.  As 
the propriety of the reduction must be resolved prior to 
addressing the claim for an increased rating, this issue is 
considered to be inextricably intertwined with the pending 
claim.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) has held that when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9.  In this case, 
due to the ultimate disposition of this matter, the Board 
finds no legal or practical prejudice to the veteran in 
adjudicating this claim at this time.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemeyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  Under 
the provisions of 38 C.F.R. § 3.344, a rating that has been 
in effect "for long periods at the same level (five or more 
years)" may be reduced only when sustained improvement in 
the disorder at issue, under the ordinary conditions of life, 
is shown.  In the case at hand, the veteran's 20 percent 
rating was in effect from October 31, 1990, through February 
1, 1999, or over eight years.  As such, the Board finds that 
the provisions of 38 C.F.R. § 3.344, requiring that sustained 
improvement be shown before a reduction can be effectuated, 
are applicable.  

The Court in Brown v. Brown, 5 Vet.App. 413, 419-420 (1993), 
noted "at least four specific requirements" in 38 C.F.R. 
3.344(a):

(1) the Board must review "the entire 
record of examinations and the medical-
industrial history ... to ascertain 
whether the recent examination is full 
and complete"; (2) "[e]xaminations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction"; (3) "[r]atings on account of 
diseases subject to episodic improvement 
(. . .) will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated"; and 
(4) "[a]lthough material improvement in 
the physical or mental condition is 
clearly reflected, the raring agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Upon review, the Board finds that the foregoing specific, and 
somewhat stringent criteria were not met or even addressed by 
the RO when it proposed or effectuated the rating reduction.  
The record shows that the rating decision in November 1998, 
which reduced the evaluation for the disability at issue was 
based on only one VA examination without additional evidence 
of the veteran's recent medical history subsequent to a VA 
examination in September 1998.  At the VA examination in 
September 1998, the veteran reported difficulty hearing in 
both ears for which he used a hearing aid.  Puretone averages 
for the 1,000 Hz to 4,000 Hz range were 45 dB for the right 
ear and 48 dB for the left ear.  Speech discrimination was 84 
percent in each ear.  The diagnosis was bilateral mild to 
moderate sensorineural hearing loss.  

At the VA examination in November 1996, puretone averages for 
the 1,000 Hz to 4,000 Hz range were 39 dB for the right ear 
and 48 dB for the left ear.  Speech discrimination was 70 
percent in the right ear and 64 percent in the left ear.  The 
diagnosis was mild to moderate sensorineural hearing loss in 
the mid to high frequencies in the right ear and mild to 
moderately severe sensorineural hearing loss in the mid to 
high frequencies in the left ear.  

The Board does not find the medical evidence is sufficient to 
establish sustained improvement in the veteran's bilateral 
hearing loss.  The RO relied on findings indicated on the 
report of only on examination, which was conducted for rating 
purposes by the VA in September 1998, in determining that a 
reduced rating was appropriate.  In so finding, the Board 
notes that the November 1996 VA examination may not be used 
to support the reduction because the RO specifically cited 
that examination when in confirmed and continued the 20 
percent rating in December 1996.  Thus, the 1998 VA 
examination was the only examination upon which the reduction 
could have been based.  Therefore, it cannot be said that the 
findings shown on the 1998 report demonstrates that sustained 
improvement, as opposed to improvement that is transitory or 
acute, has been achieved; such a determination cannot be made 
on the basis of the report of only one examination, as noted 
in 38 C.F.R. § 3.344(a).  While this examination shows some 
improvement, there are no recent clinical findings or medical 
evidence to support the evidence of record as of November 
1998, the date of the RO's action reducing the rating, that 
improvement had been sustained.  

The Board finds that the failure of the RO to comply with the 
provisions of 38 C.F.R. § 3.344 renders the rating action by 
which the reduction was made effective void ab initio.  See 
Hayes v. Brown, 9 Vet.App. 67, 73 (1996).  Moreover, the 
Court held that failure to consider the aforementioned 
regulation requires that the action by which the reduction 
was made effective be considered void ab initio as "not in 
accordance with the law."  See Kitchens v. Brown, 7 
Vet.App. 320, 325 (1995).  Since neither the statement of the 
case, the supplemental statements of the case, nor the rating 
action themselves indicates that the RO has considered this 
regulation, the Board finds that the reduction is not 
warranted.  The criteria of 38 C.F.R. § 3.344 clearly have 
not been satisfied, and restoration of the veteran's 20 
percent evaluation from February 1, 1999, the effective date 
of the reduction, is warranted.  See 38 C.F.R. § 3.344; 
Kitchens, supra; Brown v. Brown, 5 Vet.App. at 422.


ORDER

Restoration of a 20 percent rating for bilateral hearing loss 
is granted subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


REMAND

Regarding the claim for a rating in excess of 20 percent for 
bilateral hearing loss, the Board notes that, by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs.  See 64 Fed. Reg. 25202 (May 11, 1999).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permits the VA Secretary to do otherwise and the 
Secretary does so.  Moreover, when there is a change in the 
legal criteria for adjudicating a claim, the veteran must be 
provided full notice and have an opportunity to be heard at 
the RO so that prejudice does not result.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable criteria.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bilateral 
hearing loss in recent years.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
Any necessary special studies should be 
conducted.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development actions have been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that and opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the claim for an increased 
rating for bilateral hearing loss, 
considering both the old and the new 
rating criteria.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

